UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

          -against-                           MEMORANDUM AND ORDER
                                              92-CR-1008(JS)
FREDERICK PUGLISI,

                    Defendant.
----------------------------------X
APPEARANCES
For the Government: Monica K. Castro, Esq.
                    United States Attorney’s Office
                    Eastern District of New York
                    271 Cadman Plaza East
                    Brooklyn, NY 11201

For the Defendant:    Frederick Puglisi, pro se
                      #40202-053
                      Pollock U.S. Penitentiary
                      Inmate Mail/Parcels
                      P.O. Box 2099
                      Pollock, LA 71467

SEYBERT, District Judge:

          Pending     before   the    Court   is   Defendant   Frederick

Puglisi’s (“Defendant”) pro se Motion for Reconsideration and

Resentencing pursuant to 18 U.S.C. § 3582.           (See Def.’s Mot.,

Docket Entry 943.)    Defendant asks the Court to reduce his current

sentence of life imprisonment to a term of three hundred sixty

(360) months of imprisonment.        The Government opposes the motion

and argues that the Court should not exercise its discretion to

reduce the sentence.       The Court defers decision and orders a

hearing for the reasons set forth below.
                             BACKGROUND

           From the end of the 1980’s through 1992, Defendant “ran

an extensive narcotics based RICO enterprise responsible for the

transport and distribution of hundreds of thousands of dollars of

marijuana in New York.”    (See Def.’s Mot. at 2; see also Gov’t’s

Opp., Docket Entry 948, at 1.)   Ultimately, Defendant proceeded to

a jury trial in the Eastern District of New York.       On February 14,

1995,   Defendant   was   convicted   of      the   following   charges:

racketeering in violation of 18 U.S.C. § 1962(c); racketeering

conspiracy in violation of 18 U.S.C. § 1962(d); conspiracy to

possess with intent to distribute marijuana in violation of 21

U.S.C. §§ 846, 841(a)(1); possession with intent to distribute

marijuana in violation of 21 U.S.C. §         841(a)(1); and use of a

communication device to facilitate a narcotics transaction in

violation of 21 U.S.C. § 843(b).      See Puglisi v. United States,

586 F.3d 209, 211 (2d Cir. 2009).     The jury was unable to reach a

decision as to the remaining charges, which included murder and

conspiracy to kidnap and murder in order to increase or maintain

position in the racketeering enterprise in violation of 18 U.S.C.

§§ 1959(a)(1) & (5); use and possession of firearms in relation to

crimes of violence and drug trafficking crimes in violation of 18

U.S.C. §   924(c)(1); and receiving or possessing defaced firearms

in violation of 18 U.S.C. § 922(k).     Id.



                                 2

             Thereafter, Defendant was sentenced on April 25, 1997.

(See Sentencing Tr., Gov’t’s Opp., Ex. B, Docket Entry 948-2.)

Prior to sentencing, it was determined that Defendant’s base

offense level was 36 with a Criminal History Category II, and his

total offense level was 42 with a Sentencing Guidelines range of

360 months to life.      See Puglisi, 586 F.3d at 212; see also Gov’t’s

Opp. at 3.      Additionally, the Court found clear and convincing

evidence that showed Defendant was the perpetrator of the murder

and kidnapping-related charges on which the jury could not reach

a   decision;    this    finding    was       taken   into   consideration   when

determining sentence.

             At the sentencing proceeding, the Court explained that

it considered the probation report, the addendum to the probation

report, letters on behalf of Defendant, letters from the deceased

victim’s    family,     and   the   trial      transcript    before   determining

sentence.     (Sentencing Tr. 34:12-35:22.)             Defense counsel made a

statement, arguing for either a sentence at the lower range of the

Sentencing      Guidelines     recommendation         or     a   below-Guidelines

sentence.     (Sentencing Tr. 75:2-75:6.)             Further, defense counsel

asked the Court to consider that Defendant did not have a lengthy

criminal history, that Defendant believed the victims posed a

danger to him and his family, and that he had a supportive family.

(Sentencing Tr. 69:7-75:7.)          Defendant made statements on his own

behalf, apologizing for his conduct, attempting to provide context

                                          3

for   the   criminal    events,    expressing        regret    that    he   had    not

cooperated    with     the   Government,       and   arguing    that    those      who

testified against him were not telling the truth about his acts of

violence.       (Sentencing     Tr.   75:13-78:15,        81:24-90:16.)            The

Government asked the Court to impose a life sentence, arguing that

Defendant knew the potential risks of his chosen drug-related

enterprise, and that he had sought violent revenge on others.                      The

Government    stated,    “the     Court       is   precisely   correct      when    it

describes Mr. Puglisi as evil beyond imagination and without hope

of rehabilitation.”          (Sentencing Tr. 78:19-81:11.)                  Prior to

imposing this sentence, the Court emphasized the following:

             Mr. Puglisi, you had a choice. And you decided
             not to pick up and move and get away from the
             drug business. You decided to continue in the
             drug business and you decided, perhaps
             primarily because of what was done to you and
             to your family, to get revenge. But you could
             have chosen, Mr. Puglisi, to leave that money
             behind and leave that business and pick up and
             move on. You didn’t make that choice.

             What you did was for six or more months you
             stalked these people. You tried to find them.
             You kept at it.      You hired people.    You
             befriended Anthony Latanzi. You brought him
             in.

             And what do I hear on the tape?    Do I hear
             someone who is in fear of their life?

             No, I don’t. I hear someone who is willing to
             use every trick in the book to get this person
             in, to lure him in, to bring him into a
             situation where three others and yourself
             attack him.


                                          4

            I see a person who goes out deliberately,
            plans it in advance, puts handcuffs, brings
            him into the basement, brings in other people,
            proceeds for months to track these individuals
            down, whether they were the right ones or the
            wrong ones. Someone was going to pay for this.

(Sentencing Tr. 91:17-92:15.)      Ultimately, the Court imposed a

life sentence, stating “[t]his is not simply a case of just being

a marijuana dealer.     You were armed.    You knew the consequences.

And I simply can’t do anything less than give you a just sentence,

one that really reflects the seriousness of what you have done no

matter how you view it.”    (Sentencing Tr. 94:10-95:10.)

            Defendant   appealed   the    Court’s     judgment    and   on

October 29, 1998, the Second Circuit upheld his conviction and

sentence.    See United States v. Silvestri, 165 F.3d 15, 1998 WL

777763, at *1 (2d Cir. 1998).      Specifically, with regard to this

Court’s sentence, the Second Circuit “note[d] that the district

court calculated Puglisi’s sentence on the basis of its own

extensive and independent findings of fact, all of which are

supported by citations to the record.”     Silvestri, 1998 WL 777763,

at *4.   Subsequently, on October 26, 1999, Defendant collaterally

attacked his conviction and sentence pursuant to 28 U.S.C. § 2255,

which was denied by this Court.        See Puglisi, 586 F.3d at 212.

Defendant appealed and the Second Circuit affirmed the Court’s

denial of said motion on November 13, 1999.         Id. at 218.




                                   5

           On October 10, 2017, Defendant, proceeding pro se, filed

the instant motion to reconsider and reduce his sentence pursuant

to 18 U.S.C. § 3582(c).   (See Def.’s Mot.)   In Defendant’s motion,

he argues that Amendment 782 to the Sentencing Guidelines “modified

the base offense levels in the Drug Quantity Table at Section 2D2.1

of the Guidelines, and thereby lowered the sentencing range for

drug-related offenses,” thus providing this Court the statutory

authority to modify his sentence.     (Def.’s Mot. at 4-5.)   Further,

Defendant contends that a consideration of the factors contained

in 18 U.S.C. § 3553(a) supports a reduced sentence.     (Def.’s Mot.

at 5-16.) On February 23, 2018, the Government opposed the motion,

conceding that Amendment 782 to the Guidelines makes Defendant

eligible for a sentencing reduction, but contending that the facts

surrounding Defendant’s case do not warrant a reduced sentence.

(See Gov’t’s Opp. at 5-6.)

                              DISCUSSION

I.   18 U.S.C. Section 3582

           Section 3582(c) “provides for modification of a sentence

in only three specific circumstances,” and a defendant “need only

show that his case falls within one of these three types of

situations” to properly proceed under § 3582.       United States v.

Maldonado, 138 F. Supp. 2d 328, 331 (E.D.N.Y. 2001).      One of the

situations is set forth in Section 3582(c)(2), which allows for a

modification of a sentence “when there has been an amendment to a

                                  6

relevant provision of the Sentencing Guidelines.”                         United States

v. Angelo, No. 02-CR-0743, 2011 WL 5855402, at *2 (E.D.N.Y.

Nov. 18, 2011) (citing 18 U.S.C. § 3582(c)(2)).                       The Supreme Court

has explained that § 3582(c)(2) does not establish resentencing

proceedings, but “[i]nstead [ ] provides for the modif[ication of]

a term of imprisonment by giving courts the power to reduce an

otherwise       final    sentence       in   circumstances        specified        by    the

[Sentencing] Commission.”              Dillon v. United States, 560 U.S. 817,

825, 130 S. Ct. 2683, 2690, 177 L. Ed. 2d 271 (2010) (internal

quotations      marks     and    citations        omitted;      third    alteration      in

original).              Accordingly,         when      considering        motions        for

reconsideration          and    reduction         of   sentences        pursuant    to     §

3582(c)(2),      courts        first    determine      whether     the    defendant      is

eligible for sentence reduction under the limited provisions of §

3582(c).     See United States v. Mock, 612 F.3d 133, 137 (2d Cir.

2010).    “If, and only if,” a defendant satisfies one of the § 3582

provisions, courts then consider whether a reduction “is warranted

in whole or in part under the particular circumstances of the

case.”    Id.    (quoting Dillon, 560 U.S. at 827, 130 S. Ct. at 2692.)

In such a scenario, “the court may reduce the term of imprisonment,

after considering the factors set forth in section 3553(a) to the

extent that they are applicable, if such a reduction is consistent

with     applicable      policy        statements      issued    by     the   Sentencing

Commission.”       18 U.S.C. § 3582(c)(2).               The Court notes that as

                                              7

“Section 3582(c)(2) authorizes only a limited adjustment to an

otherwise       final   sentence        and   not     a    plenary      resentencing

proceeding, the sentencing court is not free to address . . .

arguments regarding [other] errors at [the defendant’s] original,

now-final sentencing.”         United States v. Flamenco, No. 07-CR-0327,

2015 WL 5944187, at *1 (E.D.N.Y. Oct. 13, 2015) (internal quotation

marks and citations omitted; alterations in original).                       Further,

“in considering whether, and to what extent, a reduction in [a]

defendant’s term of imprisonment is warranted, the Court must

consider, ‘the nature and seriousness of the danger to any person

or   the   community    that    may     be    posed   by   a     reduction    in   the

defendant’s term of imprisonment,’ and may also consider his or

her conduct while in prison that occurred after sentencing.”

Flamenco, 2015 WL 5944187, at *2 (quoting U.S.S.G. § 1B1.10, App.

Note 1(B)(ii)).

            On    November     1,     2014,     Amendment        782    altered    the

Sentencing Guidelines by “modif[ying] the base offense levels in

the Drug Quantity Table at section 2D1.1 of the Guidelines, thereby

lowering the sentencing range for certain drug-related offenses.”

United States v. Abreu, 155 F. Supp. 3d 211, 213 (E.D.N.Y. 2015)

(citing    to    U.S.S.G.    App.   C    (Supp.)      at   64,    71,   74   (2014)).

“Amendment 788 to the Guidelines provides that Amendment 782




                                          8

applies retroactively to defendants sentenced before its effective

date.”   Id.

           Both Defendant and the Government agree that Amendment

782 is applicable to the Defendant’s sentencing range. (See Def.’s

Mot. at 4-5; Gov’t’s Opp. at 4.)        The Court agrees.   Applying the

modified Drug Quantity Table to the Defendant’s sentence, his new

base offense level is 34, with a final offense level of 40, and

the Sentencing Guidelines range is 324-405 months of imprisonment.

(See Def.’s Mot. at 5; Gov’t’s Opp. at 4.)             Accordingly, the

Defendant is eligible for sentence reduction under § 3582(c)(2).

See 18 U.S.C. § 3582(c)(2).    The Court must then turn to the second

step of the inquiry, whether a sentencing reduction is warranted

considering the factors in 18 U.S.C. § 3553(a) and whether “such

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.”      18 U.S.C. § 3582(c)(2).

           In   considering   the   nature   and   circumstances   of   the

offense, the Defendant asks the Court to consider that as “[s]evere

as [his] offense conduct may have been, undoubtedly it did not

surpass, and often pales in comparison to, the reprehensible

conduct of [other] defendant[s] granted sentence reductions under

Amendment 782.”    (Def.’s Mot. at 10.)       He continues that “[t]he

nature and circumstances of [his] offense conduct should not deter

[the Court] from granting him a reduction in sentence.”            (Def.’s

Mot. at 10.)      Additionally, Defendant argues that his post-

                                    9

sentencing conduct supports a reduced sentence; at the beginning

of his incarceration, he had eighteen incident reports “mostly of

a minor nature and typically involving refusals to obey orders or

insolence to staff,” but in the past nineteen years, Defendant

received citations for only two incidents.       (Def.’s Mot. at 13-

14.)   Defendant contends that “[t]he absen[ce] of disciplinary

actions,   along    with   an   impressive   record   of     educational

achievement and self-improvement is substantive proof of [his]

change.”   (Def.’s Mot. at 13.)    Defendant provided the Court with

lists of the psychological services and educational courses he

took advantage of.     (See Def.’s Mot., Ex. B.)      Defendant argues

that the sentencing factor addressing public safety considerations

weighs in favor of a reduced sentence, as he has made significant

efforts to disassociate from any organized crime contacts.         (See

Def.’s Mot. 15-16.)        Further, Defendant provides examples of

individuals   who    received   reduced   sentences   that     Defendant

characterizes as “instances of offense conduct more egregious than

that committed in [his] case, and by defendants whose past records

of criminal activity far exceeded that of [his].”          (Def.’s Mot.

at 16.)

           In response, the Government asks the Court not to disturb

Defendant’s life sentence, emphasizing that at sentencing this

Court “found that the murder and attempted murders were aggravating

circumstances under the Guidelines, but concluded that an upward

                                  10

departure    was    unnecessary    because    the    defendant    was   already

subject to a Guidelines range that included life.”               (See Gov’t’s

Opp. at 5 n.3.)       The Government states that “Amendment 782 does

nothing to undermine the policy considerations underlying the

original sentence, including the need to reflect the seriousness

of   the   crime,   promote   respect   for    the   law   and   provide   just

punishment for the offense.”        (Gov’t’s Opp. at 5.)         Additionally,

the Government characterizes the instances Defendant cited as

support for avoiding disparate sentences as less egregious than

the instant matter.      (See Gov’t’s Opp. at 6.)

            The Court has thoroughly reviewed the submissions from

Defendant and the Government and considered both in detail.                 In

addition, the Court acknowledges the limited parameters accorded

under § 3582(c).      The Court exercises its discretion and reserves

its decision on Defendant’s motion.            The Court orders a hearing

for the purposes of determining whether reduction of Defendant’s

sentence is appropriate, during which the Court will hear argument

regarding the second portion of the § 3582 inquiry discussed above.

Since Defendant is proceeding pro se and in forma pauperis, the

Court finds that appointment of counsel is arranted for purposes

of the hearing.

                                  CONCLUSION

            For the foregoing reasons, it is hereby ordered that the

parties are directed to appear for an evidentiary hearing at a

                                      11

future date set by the Court.   The Court hereby appoints Joseph W.

Ryan, Jr., Esq., for the purposes of the hearing.    Mr. Ryan shall

contact Defendant forthwith.    The Clerk of the Court is directed

to mail a copy of this Order to the pro se Defendant and to Joseph

W. Ryan, Jr., Esq., at his address noted below.



                                      SO ORDERED.


                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

Dated:    November   1 , 2018
          Central Islip, New York




                                 12

